Citation Nr: 1231109	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  06-17 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for left hip degenerative joint disease (DJD), prior to August 1, 2007.

2.  Entitlement to a rating higher than 30 percent for left hip degenerative joint disease, status post left hip arthroplasty, from October 1, 2008 to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


	


INTRODUCTION

The Veteran served on active duty from August 1990 to July 1997.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's March 2005 claim for an increased rating greater than 10 percent for his service-connected left hip DJD.  Jurisdiction over the Veteran's claim was subsequently transferred to the VA RO in Cleveland, Ohio.

Subsequently, the RO's May 2008 rating decision granted a temporary evaluation of 100 percent from August 1, 2007 to September 30, 2008, based upon the Veteran's total left hip replacement/arthroplasty on August 1, 2007.  The RO also increased the rating for the Veteran's left hip DJD, status post left hip arthroplasty, from 10 to 30 percent, effective October 1, 2008.  He has since continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

In January 2010 and again in October 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  This development was accomplished.  In October 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


	(CONTINUED ON NEXT PAGE)

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 
38 C.F.R. § 3.159(c), (d) (2011).

I.  Outstanding VA Treatment Records Indicated by Virtual VA

As a preliminary matter, before the Board can adjudicate this claim, the AMC needs to confirm if there are any outstanding VA treatment records.  In Virtual VA, the RO's November 2010 rating decision (denying a service-connection claim for a right knee disability, not applicable to this case), referenced VA treatment records, dated from April 2002 to May 2010.  These records are not electronically attached to Virtual VA.  The physical claims file contains records from the Cincinnati VA Medical Center (VAMC), but only dated through January 10, 2008.  So, there appear to be outstanding, potentially pertinent medical records from the Cincinnati VAMC.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Any additional VA or private treatment records that are potentially relevant would need to be obtained before deciding his appeal.  See 38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159(c)(1) and (2) (2011).  The AMC should obtain and associate with the claims file all outstanding VA records, especially those from the Cincinnati VAMC, dated since January 10, 2008.  


II.  VA Compensation Examination for Left Hip Disability

In January 2010, the Board remanded the claim so the AMC could arrange for a VA examination to assess the severity of his service-connected left hip DJD disability.  However, although a VA examination was provided to the Veteran in May 2010, the examination was inadequate, particularly due to a failure to provide range of motion findings of the left hip disability.  So, the Board again remanded the claim in October 2010 so the AMC could arrange for another VA examination to properly assess the left hip disability.  

The Veteran was provided notice of an upcoming VA compensation examination by way of a November 22, 2010 letter from the AMC.  It appears the Veteran was scheduled for a VA joints examination on December 7, 2010, but he failed to report for this crucial examination without any explanation.  That is, he has not provided any indication of good cause under 38 C.F.R. § 3.655 (2011) to explain his absence.  

Nonetheless, because the Board is already remanding this claim for outstanding VA treatment records, the AMC should also provide the Veteran another opportunity to undergo a VA compensation examination to reassess the nature and severity of his left hip disability.  This will ensure VA meets the duty-to-assist.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any additional VA or private treatment records that need to be obtained and considered in his appeal.  
Then obtain any outstanding VA treatment records related to his service-connected left hip disability from the Cincinnati VA Medical Center treatment records, especially dated since January 2008 to the present.  Any negative development should be noted in the claims file.

2.  Contact the Veteran to inform him he will be provided another opportunity to undergo an examination of his service-connected left hip disability.  After completing the requested development in paragraph #1, then schedule the Veteran for an appropriate medical examination to reassess the severity of the Veteran's degenerative joint disease (DJD) of the left hip.  The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  
38 C.F.R. § 3.655 (2011).  

The examination should include any diagnostic testing or evaluation needed and all findings should be reported in detail.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.

Describe all symptoms caused by the service-connected left hip disability, as well as the severity of each symptom.  In this regard, range of motion studies should be conducted and the examiner should also address whether the left hip exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. 

Additionally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the left hip is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected DJD of the left hip and any other nonservice-connected disorders that may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should state this in the examination report.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

4.  Then readjudicate the claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


